On appeal by Charles Masholie, a stockholder of respondent D. J. Salvator, Inc., from an order declaring an assignment' for the benefit of creditors of the goods, chattels and assets of the Jamaica Concrete Corporation as assignor, to Abraham A. Wedeen, as assignee, to be valid in all respects, directing the receiver of Jamaica Concrete Corporation to turn over all the property and assets of that corporation to the assignee, and awarding other relief, order affirmed, with ten dollars costs and disbursements to the assignee, respondent, payable by appellant personally. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur. [177 Misc. 866.]